      Case 4:14-cr-00231-DPM Document 169 Filed 12/16/20 Page 1 of 1


            IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                       No. 4:14-cr-231-DPM-3

ERIC MAGANA                                                DEFENDANT

                                ORDER
     Motion, Doc. 168, granted. The Indictment is dismissed without
prejudice as to Eric Magana.
     So Ordered.


                                        D .P. Marshall Jr.
                                        United States District Judge
